United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-41517
                           Summary Calendar



JAMES RICHARD SANTOS,

                                          Plaintiff-Appellant,

versus

MIKE WHITE, Sheriff; RALPH OSBORNE, Jail Administrator,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:00-CV-38
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     James Richard Santos, Texas prisoner #923141, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 civil rights complaint for failure to exhaust

administrative remedies.    “No action shall be brought with

respect to prison conditions under section 1983 . . . by a

prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41517
                                -2-

exhausted.”   42 U.S.C. § 1997e(a).    This court reviews de novo

the dismissal of an inmate’s 42 U.S.C. § 1983 suit for failure to

exhaust administrative remedies.      Richardson v. Spurlock, 260

F.3d 495, 499 (5th Cir. 2001).

     Santos admits that he “did nothing as far as a[n] appeal”

before he filed the instant complaint.     Santos alleges that he

could not exhaust his administrative remedies because he feared

for his life.   Santos, however, admitted that he informed the

disciplinary committee of the allegations giving rise to this

suit, refuting his claim of fear.     Santos has not shown that the

district court erred in its ruling.     Thus, judgment of the

district court is AFFIRMED.